654 So. 2d 678 (1995)
SHADY OAKS MOBILE MODULAR ESTATES, INC., Appellant,
v.
FLORIDA PUBLIC SERVICE COMMISSION, Appellee.
No. 93-3339.
District Court of Appeal of Florida, First District.
May 22, 1995.
Robert A. Antista and John L. Wharton of Rose, Sundstrom & Bentley, Tallahassee, for appellant.
Robert D. Vandiver, General Counsel, and David E. Smith, Director of Appeals, Florida Public Service Com'n, Tallahassee, for appellee.
ZEHMER, Chief Judge.
The final order of the Public Service Commission imposing a fine against the appellant utility company is affirmed. See Florida Real Estate Commission v. Webb, 367 So. 2d 201 (Fla. 1978). Although Appellant argues that the final order fails to find specifically that Appellant knowingly refused to comply with, or willfully violated, a provision of chapter 367 or any lawful rule or order of the commission, that issue was never raised in the proceedings before the commission or in Appellant's motion for reconsideration of the final order and therefore cannot be raised for the first time on appeal.
AFFIRMED.
DAVIS, J., and WENTWORTH, Senior Judge, concur.